Citation Nr: 1445852	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-04 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether a timely notice of disagreement (NOD) was received to initiate an appeal from a July 2007 decision denying entitlement to nonservice-connected pension benefits.  

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1969.

These matters come to the Board of Veterans' Appeals (Board) from decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2007, the RO denied entitlement to nonservice-connected pension benefits.  In January 2009, the RO determined that an untimely NOD with that decision had been received.  In January 2009, the Veteran filed an NOD with the RO's decision regarding timeliness.  A statement of the case was issued in October 2011 and a substantive appeal was received in December 2011.  

In June 2010, the RO denied entitlement to nonservice-connected pension benefits.  In November 2010, the Veteran filed a NOD, a statement of the case was issued in July 2011, and a substantive appeal was received in September 2011.

The issue of entitlement to nonservice-connected pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By rating decision of July 27, 2007 and notice letter of July 30, 2007, the RO denied entitlement to nonservice-connected pension benefits.

2.  It is presumed that VA officials properly discharged their official duties by sending proper notification to the Veteran and his representative of the July 2007 denial of nonservice-connected pension benefits.

3.  The presumption of regularity is rebutted based on receipt of a July 21, 2008 inquiry from the Veteran's representative as to the status of the Veteran's claim for pension benefits.  


CONCLUSION OF LAW

A timely NOD is deemed to have been received with regard to the July 27, 2007 RO denial of nonservice-connected pension benefits.  38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the appellant.  

Where the claimant, or the claimant's representative, within the time specified in this chapter, files a notice of disagreement with the decision of the agency of original jurisdiction, such agency will take such development or review action as it deems proper under the provisions of regulations not inconsistent with this title.  If such action does not resolve the disagreement either by granting the benefit sought or through withdrawal of the notice of disagreement, such agency shall prepare a statement of the case.  38 U.S.C.A. § 7105(d)(1).  Copies of the statement of the case will be submitted to the claimant and to the claimant's representative, if there is one.  38 U.S.C.A. § 7105(d)(3).

To be considered timely, the substantive appeal must be filed within 60 days from the date that the RO mails the Statement of the Case to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever time period ends later.  In the alternative, a substantive appeal may be filed within the extended time limits prescribed pursuant to a timely filed request for extension of time.  38 C.F.R. §§ 20.302(b), 20.303.  

In essence, the following sequence is required:  there must be a decision by the RO, the appellant must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the appellant, and finally the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

The United States Court of Appeals for Veterans Claims (Court) has ruled that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  The Court has also specifically held that a statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in VA operations.  Id.  While Ashley dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.  Under Mindenhall there is a presumption of regularity of the administrative process when there is a lack of clear evidence to the contrary.

In January 2007, the Veteran filed a claim for nonservice-connected pension benefits.  

In a July 27, 2007 rating decision, the claim was denied.  The rating decision was issued to the Veteran with a notice letter on July 30, 2007.  The rating decision was sent to the Veteran at the address provided on his claim and was not returned as undeliverable.  The notice letter also reflects that the Veteran's representative was issued a copy of the rating decision.

On July 21, 2008, the Veteran's representative submitted an 'Inquiry' memorandum requesting the status of the Veteran's January 2007 pension claim.  No response from VA is of record.  

On September 12, 2008, VA received a NOD from the Veteran expressing disagreement with the July 2007 denial.  The NOD was dated by the Veteran on September 10, 2008.

In January 2009, VA sent correspondence to the Veteran informing him that the September 2008 submission was not a timely NOD with the July 2007 rating decision.  

Later in January 2009, the Veteran submitted an unsigned copy of an NOD that is dated by the Veteran on July 29, 2008.  He asserted that he filed the NOD on July 29, 2008.  

It is presumed that VA officials properly discharged their official duties and on July 30, 2007, the Veteran and his representative were issued proper notification of the denial of nonservice-connected pension benefits.  The Board finds, however, that the presumption of regularity is rebutted based on receipt of the July 21, 2008 'Inquiry' memorandum from the Veteran's representative as to the status of the Veteran's claim.  It is clear that based on receipt of this memorandum that the Veteran's representative had not received notice regarding the status of the Veteran's January 2007 claim for pension benefits.  It is not clear if the RO responded to this 'Inquiry,' but as detailed above, the Veteran expressed disagreement with the July 2007 denial less than a month after his representative submitted the 'Inquiry.'  The Board finds that proper notice was not issued to the Veteran's representative and accepts the September 2008 submission as a timely NOD.  




ORDER

A timely NOD was received with regard to the July 27, 2007 RO denial of nonservice-connected pension benefits.


REMAND

In light of the decision above, the Veteran's claim for nonservice-connected pension benefits stems from his original January 16, 2007 claim.

The basis of the July 2007 denial of nonservice-connected pension benefits was that his disabilities - cervical spine arthritis with neuropathy (20%), hypertension (10%), allergic rhinitis with acute bronchitis (0%), and vascular headaches (0%) - combined to a total evaluation of 30 percent, which did not meet the requirements of the permanent and total disability criteria.  See 38 C.F.R. § 3.3.

Thereafter, the Veteran submitted a decision from the Social Security Administration (SSA) which determined that he was unable to work due to his medical disabilities effective April 1, 2008.  The Veteran claimed the following disabilities:  compressed vertebrae, herniated discs, nerve problems, rheumatoid arthritis, arthritis in spine and fingers, and high blood pressure.  The Veteran's SSA records must be requested and associated with the claims folder.  

The basis of the June 2010 denial of nonservice-connected pension benefits was that his yearly income of $15,060 exceeded the maximum annual income limit set by law for a veteran with no dependents ($11,830).  38 C.F.R. § 3.271.

In light of the Board's decision that the Veteran timely appealed the July 2007 denial, the RO should determine whether the Veteran is entitled to nonservice-connected pension benefits for any period since January 16, 2007.  

Prior to making such a determination, the Veteran should be scheduled for a VA examination to rate his disorders to determine if the Veteran is permanently and totally disabled for pension purposes for any period since January 16, 2007.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folders the Veteran's SSA records.

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Schedule the veteran for appropriate VA examinations to determine the nature and severity of all disorders claimed in conjunction with his claim for nonservice-connected pension benefits, to include: (1) cervical spine arthritis with neuropathy; (2) hypertension; (3) allergic rhinitis with acute bronchitis; (4) vascular headaches; (5) rheumatoid arthritis; (6) arthritis in spine and fingers; and, (7) any other identified disabilities.  The claims file must be furnished to the examiners in conjunction with the examinations.  All appropriate diagnostic testing deemed necessary to render clinically supported diagnoses should be administered or any other specialized examinations deemed necessary must be performed. 

The pertinent examiners must describe the impact of the Veteran's disabilities on his industrial adaptability for any period since January 16, 2007.  The pertinent examiners must give a full description of any limitation of activity imposed by each of the Veteran's disabilities and express opinions as to the degree of interference with the Veteran's ability to obtain and maintain gainful employment caused by the disability identified on examination.  Each examiner should render an opinion as to what effect the disabilities found have on the Veteran's ability to work, and state whether his disabling conditions are susceptible to improvement through appropriate treatment.  In particular, the effect of pain on employability should be discussed.  The factors upon which the opinions are based must be set forth.

3.  Thereafter, adjudicate entitlement to nonservice-connected pension benefits for any and all periods since January 16, 2007.  If the benefits sought are not granted in full, the Veteran and his representative should then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


